Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

 

Exhibit 10.24AK

 

 

EIGHTY-NINTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

 

This Eighty-ninth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003, and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

WHEREAS, pursuant to the Fifty-seventh Amendment executed by TWC and CSG
effective as of December 21, 2011 (CSG document no. 2309497), CSG provides TWC
with production support for OAAT Services in the amount of up to *** *******
***** (***) ***** per ***** for a mutually agreed fee;

 

WHEREAS, TWC requests and CSG agrees to increase the number of *******
production support ***** for OAAT Services from *** ******* ***** (***) ***** to
*** ******* ****** (***) ***** for the fee set forth below, commencing as of
July 1, 2014;

 

WHEREAS, pursuant to the Eighty-Seventh Amendment (CSG document no. 2506640)
(the “87th Amendment”), the Parties agreed that certain fees, including
production support fees for OAAT Services, will be invoiced on an ****** basis,
for the period commencing as of the ***** ****** ****** (as defined in the 87th
Amendment); and

 

WHEREAS, the Parties desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and TWC agree as follows:

 

1.

As of the Effective Date, Schedule F of the Agreement is hereby amended as
follows:



The OAAT Production Support Fees line item within the Recurring Monthly Fees for
OAAT and related Note 2 in Schedule F of the Agreement shall be deleted and
replaced with the following::

 

Description of Item/Unit of Measure

Frequency

Fee

§OAAT Production Support Fee (Note 2) (Note 3)

*******

$*********

Note 2: Commencing as July 1, 2014, production support will be limited to ***
******* ****** (***) ***** per *****.  CSG will notify TWC when Customers have
exhausted ****** ******* (**%) of the support ***** in any given
*****.  Additional fees will be charged for ***** exceeding this ******* limit
and will be set forth in a separate mutually agreed upon Statement of Work.

 

2.

Following the Execution Date (as defined below), CSG may invoice TWC for the
OAAT Production Support Fee reflected above for the ***** ****** ****** (as
defined in the 87th Amendment), calculated in accordance with the 87th
Amendment; provided, however, that to the extent CSG has previously invoiced TWC
for OAAT Production Support Fees applicable to the ***** ****** ******, such
amount shall be decreased by any OAAT Production Support Fee amounts previously
invoiced by CSG and/or

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

paid by Customer(s) applicable to such period.  Thereafter and provided the OAAT
Services have not been terminated by TWC, CSG may invoice TWC for the OAAT
Production Support Fees set forth above, ********, commencing as of ***** **
**** and in accordance with the 87th Amendment..

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, effective as of the day and year last
signed below (“Execution Date”).  The Parties acknowledge and agree that the
Agreement, as amended hereby, shall retroactively govern each party’s
performance in connection with the subject matter hereof commencing as of the
Effective Date.  Notwithstanding the foregoing, if any invoices have been issued
under this Amendment prior to the Execution Date, the payment date for such
invoices shall be *****-**** (**) **** after the Execution Date.

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

 

 

By:  /s/ Cesar Beltran

 

By:  /s/ Joseph T. Ruble

 

Name: Cesar Beltran

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title:  EVP, CAO & General Counsel

 

Date: September 18, 2014

 

Date: 25 Sept 2014

 

 

 

              

 